Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                      Aug 08 2013, 5:21 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

ZACHARY A. WITTE                                  GREGORY F. ZOELLER
Fort Wayne, Indiana                               Attorney General of Indiana

                                                  ANGELA N. SANCHEZ
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

REGINALD D. BAKER,                                )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 02A05-1301-CR-32
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                         The Honorable Wendy W. Davis, Judge
                            Cause No. 02D06-1208-FD-1143



                                        August 8, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                              STATEMENT OF THE CASE

          Reginald D. Baker appeals his three-year aggregate sentence following his

convictions for domestic battery, as a Class D felony, and strangulation, as a Class D

felony, following a bench trial. Baker raises a single issue for our review, namely,

whether his sentence is inappropriate in light of the nature of the offenses and his

character. We affirm.

                         FACTS AND PROCEDURAL HISTORY

          On August 11, 2012, Baker verbally abused his girlfriend, C.B., with whom he

lived, accusing her of infidelity. C.B.’s fourteen-year-old daughter, T.B., heard the abuse

and tried to intervene. But Baker was not deterred and proceeded to physically abuse

C.B. Among other things, Baker strangled C.B., and he repeatedly punched the side of

her head. C.B. later testified that her throat and face hurt for several days following the

attack.

          On August 16, the State charged Baker with domestic battery and strangulation,

each as a Class D felony. Following a bench trial in December, the court found Baker

guilty as charged. The court ordered Baker to serve three years, with two and one-half

years executed, on each count, to run concurrently for an aggregate term of three years

with two and one-half years executed. This appeal ensued.

                              DISCUSSION AND DECISION

          Baker argues that his sentence is inappropriate. Although a trial court may have

acted within its lawful discretion in determining a sentence, Article VII, Sections 4 and 6

of the Indiana Constitution “authorize[] independent appellate review and revision of a


                                              2
sentence imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App.

2007) (alteration original). This appellate authority is implemented through Indiana

Appellate Rule 7(B). Id. Revision of a sentence under Appellate Rule 7(B) requires the

appellant to demonstrate that his sentence is inappropriate in light of the nature of his

offense and his character. See Ind. Appellate Rule 7(B); Rutherford v. State, 866 N.E.2d

867, 873 (Ind. Ct. App. 2007). We assess the trial court’s recognition or non-recognition

of aggravators and mitigators as an initial guide to determining whether the sentence

imposed was inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006).

However, “a defendant must persuade the appellate court that his or her sentence has met

th[e] inappropriateness standard of review.”      Roush, 875 N.E.2d at 812 (alteration

original).

       Moreover, “sentencing is principally a discretionary function in which the trial

court’s judgment should receive considerable deference.” Cardwell v. State, 895 N.E.2d

1219, 1222 (Ind. 2008). Indiana’s flexible sentencing scheme allows trial courts to tailor

an appropriate sentence to the circumstances presented. See id. at 1224. The principal

role of appellate review is to attempt to “leaven the outliers.” Id. at 1225. Whether we

regard a sentence as inappropriate at the end of the day turns on “our sense of the

culpability of the defendant, the severity of the crime, the damage done to others, and

myriad other facts that come to light in a given case.” Id. at 1224.

       Baker’s three-year aggregate sentence is not inappropriate. Baker verbally and

physically abused C.B. such that she was in pain for several days afterward, and he did so

in front of C.B.’s minor daughter, who had attempted to intervene and break-up Baker’s


                                             3
attack on C.B. Here, Baker was convicted of two felonies. Baker’s criminal history

consists of six prior convictions since 1998: one prior felony conviction for possession of

a controlled substance, and five prior misdemeanors, including a prior conviction for

domestic battery against C.B. And he admitted at sentencing that he regularly uses

marijuana. While Baker’s military service between 1989 and 1993 is commendable, it

does not negate his character over the last twenty years. In light of the nature of the

offenses and his character, we cannot say that Baker’s three-year sentence, with two and

one-half years executed, is inappropriate.

       Affirmed.

MATHIAS, J., and BROWN, J., concur.




                                             4